DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Aug 2021 has been entered. 
Status of Claims
3.	Claims 1, 3, 10 and 11 are currently amended.  Claims 2, 5, 6, 12, 16 - 20 and 22 are cancelled.  Claim 4, 7 – 9, 13 – 15 and 21 were previously presented.  Still pending and being examined in this application are Claims 1, 3, 4, 7, 8 – 11, 13 - 15 and 21.
Response to Amendment / Arguments
4.	 Claims previously rejected under 35 U.S.C. 112(a), first paragraph, rejections are withdrawn.
Claims previously rejected under 35 U.S.C. 112(b) were either amended or cancelled to overcome the rejections. 
Applicant's arguments filed 30 Aug 2021 have been fully considered but they are not persuasive.
fundamental economic principles or
practices; commercial or legal interactions; managing personal behavior or relationships or interactions between people that are identified under the "Certain methods of organizing human activity" grouping”; “the claims are entirely silent about the term
"transaction"”; “clearly integrate any alleged abstract idea into a practical application”; and “clearly "add[] a specific limitation other than what is well-understood, routine and conventional in the field" or "add[] unconventional steps that confine the claim to a particular useful application”; therefore, the claims are not abstract nor conventional.   The Applicant further argues, “the ordered combination of the foregoing steps of Applicant's claim 1 amount to an unconventional combination of steps”, the Examiner respectfully disagrees 
	Claim 1 recites a method of generating a token based on a generated identifier, which is an abstract idea.  The Revised Patent Subject Matter Eligibility Guidance spells out these as certain methods of organizing human activity - commercial or legal interactions, managing personal behavior or relationships or interactions between people (see Revised Guidance, 84 Fed. Reg. at 52).
According to the Applicant’s Specification, the claimed invention is directed to “issuing token for identifier associated with a resource provider-specific account…The token requestor may send a token request message to a token issuer…Transactions using the token may be processed with the resource provider processor system acting as an account issuer” [0020; 0052; 0058; 0078].  The use of a merchant processing 
	The judicial exception is not integrated into a practical application, as the additional elements (token issuer computer, merchant computer and/or one or more processors) do not improve the functioning of the computer or technology nor does it transformation any of these devices.  The Applicant’s Specification recites, “…elements shown in FIGS. 1-5 may operate one or more computer apparatuses (e.g., a server computer) to facilitate the functions described herein.” [0097]; “Storage media and computer readable media for containing code, or portions of code, may include any appropriate media known or used in the art…may be used to store or transmit the desired information and which may be accessed by the computer” [0099]; “Any of the software components or functions described in this application, may be implemented
as software code to be executed by a processor using any suitable computer language” [0101].  Therefore, the claims are not focused on the improvement, but rather the use to execute the judicial exception (see Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)).
	Furthermore, Claim 1 does not provide a specific limitation that the additional claim element(s) do not provide or combination of limitation that are not “well-understood, routine and conventional in the field”.  The element(s) do no more than attach well-understood, routine and conventional activities.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 3, 4, 7, 8 – 11, 13 – 15 and 21 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application. Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
 Analysis
In the instant case, Claims 1, 3, 4, 7 -9 are directed to a method, Claims 10, 11, 13 – 15 and 21 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.  Claim 1 is directed to a generating a token based on a generated identifier, which is an abstract idea.  Specifically, the claims recite, “receiving…a token request message from a user device…associated with a first analyzing…the first identifier; identifying…that the first identifier is in a first format…; determining that the first identifier is ineligible for tokenization and provisioning on a digital wallet…; identifying…the merchant and a merchant computer of the merchant associated with the first identifier; validating…the first identifier;  generating…a universal identifier associated with the user account that is exclusive to the merchant…; transforming…the user account from being ineligible…to being eligible…on the digital wallet…the transforming including:  transmitting…a token request message including the universal identifier to a token issuer computer;  receiving…a token representing the universal account identifier from the token issuer computer; and transmitting…the token…to the user device, wherein the token is provisioned on the digital wallet”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite commercial or legal interactions.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “one or more processors” and “merchant processing system” and/or “merchant computer” merely serves as tools to perform the 
additional elements merely automate or implement the abstract idea and do not add
meaningful limits to practicing the abstract idea. (MPEP 2106.05). 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements amount to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claim 10 recites functions performed by one or more processors.  However, it does no more than serve as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  And, neither does more than using a computer or processor to automate and/or implement the abstract idea. Claim10 is also not patent eligible.
Dependent Claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685